Citation Nr: 0209662	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  95-10 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from December 1950 
to December 1952.  

Service connection for a low back disorder was denied by 
decisions issued by the Board of Veterans' Appeals (Board) in 
February 1973 and August 1981.  The current appeal came 
before the Board from a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  In a May 1998 decision, the Board determined 
that the appellant had submitted new and material evidence 
with regard to a claim for service connection for a low back 
disorder, and, therefore, the claim was reopened.  The Board 
then remanded that claim for the purpose of having the 
appellant undergo a VA orthopedic examination to determined 
the etiology of his current low back pathology.  

While the appellant's original claim also included the issue 
of entitlement to service connection for residuals of a head 
injury, that issue was denied by the Board's May 1998 
decision and is no longer on appeal.  


FINDINGS OF FACT

1.  The appellant exhibited acute and transitory back pain 
for which he was treated during service.  

2.  Current chronic, acquired back disability, including 
degenerative joint and disc disease of the spine, was first 
manifested many years after active service, and the 
preponderance of the competent evidence does not reveal that 
current back disability is related to active duty.   



CONCLUSION OF LAW

A chronic, acquired low back disorder was not incurred in or 
aggravated by wartime service, nor may arthritis of the 
lumbar spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp 
2001); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has a low back disorder that is 
related to a back injury he sustained while lifting heavy 
objects during his period of active military service.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in March 1994, October 1994, and January 1996 rating 
decisions, the October 1994 statement of the case (SOC) and 
supplemental statements of the case (SSOCs) issued in January 
1996, April 1997, October 1997, and February 2002, of the 
evidence necessary to substantiate his claim for service 
connection for a low back disorder, and of the applicable 
laws and regulations.  Additionally, VA notified the 
appellant by letter dated February 17, 1994, as to the 
evidence he needed to submit in order to establish 
entitlement to service connection for a low back injury.  VA 
subsequently informed the appellant by letter dated October 
19, 1994, that it had requested the private medical records 
he had identified and that he needed to contact the physician 
in order to provide any necessary assistance in obtaining the 
records.  The Board concludes that the discussions in the 
rating decisions, the SOC, and the SSOCs, along with the 
February 1994 and October 1994 VA letters, adequately 
informed the appellant of the evidence needed to substantiate 
his claim and complied with VA's notification requirements 
that are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the appellant's service 
medical records, VA and private medical treatment records 
since service, and copies of the reports of all the VA 
medical examinations that have been conducted throughout the 
years in connection with the appellant's application for 
service connection for his low back disorder.  Further, in 
keeping with the duty to assist, the appellant was provided a 
VA examination in March 1999.  The appellant indicated in a 
March 2002 statement that there were no additional records 
outstanding, and he specifically indicated in writing that he 
wished to have his appeal forwarded to the Board.  The Board 
notes that the appellant provided testimony regarding his 
earlier claims for service connection for a back disorder at 
a May 1979 Regional Office hearing and again, along with his 
spouse, at an October 1980 Regional Office hearing.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matters on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The appellant's service medical records show that there were 
no significant abnormalities noted in his back at his 
September 1950 pre-induction examination.  He was seen in 
January 1951 for a complaint of backache, for which aspirin 
was prescribed.  In May 1952, it was reported that he had 
experienced back pains for eight months, and that he had some 
limitation of flexion.  He was treated again in August 1952 
for a complaint of back pain, and examination revealed 
diffuse muscular soreness without spasm or limitation of 
motion.  At his December 1952 separation examination, no 
abnormalities were noted in the spine.  

Medical records from Kaiser Permanente, dated from 1966 to 
1979, show that the appellant received occasional treatment 
for low back pain.  In a November 1972 medical statement, G. 
R. Paul, M.D., reported that that the appellant had 
complained of low back pain in July 1968, and had provided a 
history of injury to his low back in 1951 from lifting heavy 
kitchen equipment.  It was further noted that there had been 
no significant abnormalities revealed on orthopedic 
examination in January 1971.  In an April 1973 medical 
statement, Dr. Paul indicated that the appellant had been 
seen in the Emergency Room in 1961 and had provided a history 
of injury to his lower back in 1951 from lifting heavy 
equipment.  In an August 1979 medical statement, Dr. Paul 
remarked that the appellant had a history of experiencing 
intermittent, severe, low back pain since lifting 100 pounds 
of cooking utensils in 1951, and that it resulted in 
permanent disability.  Dr. Paul stated that he had reviewed 
copies of the appellant's service medical records, which 
indicated to him that the appellant was apparently having 
back problems in 1951 and 1952, and he opined that the 
appellant undoubtedly had severe and apparently disabling 
muscular strain of the low back region that could have 
possibly originated with a previous episode of heavy lifting 
while in service.  

VA outpatient records dated from 1971 to 1980 show that the 
appellant was treated for numerous physical conditions, 
including low back pain beginning in November 1971.  
Examination in November 1971 revealed normal contour of the 
back, some limitation of motion, and no paraspinous spasm, 
tenderness on percussion, or sacroiliac tenderness.  X-rays 
were normal except for a finding of spina bifida occulta.  
The impression was low back pain without objective clinical 
pathology.  

At an April 1972 VA examination, the appellant's complaints 
included constant low back pain.  The clinical findings 
pertaining to his back were diagnosed as chronic lumbosacral 
strain, superimposed on congenital anomaly (spina bifida of 
the first sacral segment).  Chronic lumbar strain was again 
diagnosed at an April 1974 VA examination.  

A July 1972 statement by the veteran's former employer 
reflects that the veteran worked there prior and subsequent 
to service and that following his active duty (the veteran 
worked full time from December 1952 to September 1956) he was 
unable to do a full 8 hour shift due to injury sustained in 
the Army.  

The appellant's spouse furnished a statement in May 1979 in 
which she indicated that since his separation from military 
service he had experienced back problems, that had 
necessitated calling an ambulance or friends on more than one 
occasion to transport him to the hospital.  

The appellant presented testimony at a May 1979 hearing that 
described how he had sustained head and back injuries in 
service when he had slipped while lifting a heavy load of 
meat, causing him to strike his head on the back of a table.  
He reported that he had continued to receive treatment for 
his back since service, including at several private 
hospitals, including the University of California Hospital.  

Pursuant to a request by the appellant's representative in 
May 1979 for medical records from Stanford Hospital 
pertaining to treatment provided the appellant in 1953, the 
hospital, since renamed Presbyterian Hospital, informed the 
appellant in May 1979 that medical records dated back to 1953 
would have been destroyed.  

In response to VA requests for copies of medical records 
pertaining to the appellant, the Medical Record Services 
Department at the University of California at San Francisco 
indicated in July 1979 and October 1979 that he did not show 
up as a patient in their master-patient index.  

The appellant and his spouse provided testimony at an October 
1980 Regional Office hearing, in which the appellant 
described his back injury in service when he slipped carrying 
a heavy pan of meat and his back treatment since service.  
His spouse testified that she had known him all her life, 
that he had always suffered from back problems, and that the 
back problems had continued down through the years.  

The appellant underwent a VA spine examination in March 1999.  
He complained of constant incapacitating low back pain that 
sometimes radiated down both lower extremities to the feet.  
The examiner, in reviewing the appellant's service medical 
records, noted the complaints and treatment pertaining to 
back pain in January 1951 and August 1952, and the December 
1952 separation examination that reported normal findings for 
the spine and other muscular skeletal areas.  The appellant 
indicated that his current symptoms, such as incapacitation, 
pain, weakness, fatigability, lack of endurance, and flare-
ups, were 100 percent (on a scale of 0 percent for no 
symptoms and 100 percent for the worst possible symptoms).  
However, the examiner stated that the appellant's symptoms 
were purely subjective and could not be objectively 
quantified, nor could their effects on function and range of 
motion be objectively measured.  

The impressions were (1) a history of low back pain while on 
active duty in the Unites States military; (2) degenerative 
joint and disc disease of the lumbar spine, unrelated to 
diagnosis #1; and (3) neuropathy, nerve root irritation at 
the first sacral segment bilaterally due to diagnosis #2, and 
unrelated to diagnosis #1.  The physician stated that he 
could not relate the appellant's current problems to his 
service connected complaint, and he noted that there seemed 
to be a period of time when the appellant was asymptomatic 
and that the record included additional examinations which 
failed to reveal any evidence of residual back problems.  The 
examiner indicated that the appellant's condition was 
ubiquitous, especially in humans in his age group or 
endomorphic, and in humans who had done laboring type of work 
throughout their years.  The examiner opined that the 
degenerative joint and disc disease and neuropathy were 
unrelated to the service connected complaints or lower back 
symptoms treated in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  Congenital or 
developmental defects are not diseases or injuries for 
compensation purposes.  38 C.F.R. § 3.303.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

In reviewing the evidence in this case, the Board notes that 
while the appellant was seen on three occasions during his 
period of active military service for complaints of low back 
pain, there were no abnormalities noted in the spine at his 
December 1952 separation examination.  The medical evidence 
dated since the appellant's service does not demonstrate 
treatment for any back complaints until the 1960's, many 
years after service.  Although the appellant has given a 
history of treatment in the 1950's for back problems, 
attempts to locate medical records from the medical 
facilities identified by the appellant as having treated him 
prior to 1960 have failed to turn up any such records.  
Rather, the identified medical facilities indicated either 
that the appellant was not listed in their patient base, or 
that records dated in the 1950s would have been destroyed.  
The spina bifida identified on post-service examinations is a 
congenital anomaly and not a disability for compensation 
purposes.  

Although Dr. Paul, who treated the appellant in the 1960s and 
1970s, indicated in August 1979 that the appellant's muscular 
strain of the low back region could have possibly originated 
with a previous episode of heavy lifting while in service, 
given the notations in the service medical records of 
apparent back problems in 1951 and 1952, the Board finds that 
preponderance of the evidence demonstrates that the back 
complaints in service were indicative of an acute and 
transient back condition that was unrelated to the current 
low back pathology.  The Board notes the long interval of 
time between service and the initial postservice treatment 
for back complaints in July 1968.  The 1999 VA spine 
examination, which included a review of the entire claims 
folder, is very probative.  The medical opinion from the 
March 1999 VA examination reflects that the appellant's 
current degenerative joint and disc disease and neuropathy 
were unrelated to the service connected complaints or lower 
back symptoms treated in service.  Specific medical records 
were cited and comprehensive orthopedic and neurologic 
testing was included to support the opinion.  The examiner 
cited the rationale for his opinion, and the Board finds it 
more persuasive than Dr. Paul's August 1979 medical opinion 
that the appellant's postservice back problems could have 
possibly been etiologically related to a lifting incident in 
service.  

Because the Board concludes that the preponderance of the 
evidence demonstrates that the appellant's low back 
complaints in service were not the manifestation of a chronic 
low back disorder, and that his current low back disability, 
including degenerative joint disease, was first shown many 
years after service and is not related to the low back pain 
treated in service, there is no identifiable basis by which 
the Board may grant service connection for a low back 
disorder.  


ORDER

Service connection for a low back disorder is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

